The opinion of the court was delivered by
"Valentine, J.:
This was an action brought in the district court of Bourbon county by David C. Canfield against the city of Eort Scott, to recover damages for personal injuries alleged to have been sustained by him by reason of a defective sidewalk. At the May term, 1888, a trial was had before the court and a jury, which resulted in a verdict and judgment in favor of the plaintiff and against the defendant for $1,000 damages; and the defendant, as plaintiff in error, brings the case to this court for review.
Two questions only are presented by the plaintiff in error for consideration by this court, and they are as follows:
(1) During the trial,, and while G. R. Leslie, the street commissioner, was testifying as a witness on behalf of the defendant, it was shown that the plaintiff did some work for the city in putting down some cross-walks; that he did his work well, but that he was a “little slow.” As to what kind of cross-walks these were, the record is silent. The record then shows as follows:
“Defendant here offered to prove by this witness that where the material is furnished, that hit-and-miss sidewalks are put down at a customary price here in the city at a cent a foot; and that a good workman would put down over 150 feet, except in some instances, where one may be able to put down 200 feet and earn $2. Plaintiff’s objection to this offer was sustained, to which defendant duly excepted, and excepts.”
(2) The record also shows, that during the trial, and while Canfield was testifying as a witness on his own behalf, the following occurred:
“ Plaintiff hereupon offered to show that the street commissioner, in a conversation with Mr. Canfield, stated to him that he had knowledge of the dilapidated condition of the sidewalk, and had been wanting to repair it some time before that, but couldn’t get the order to do so. The offer was overruled and denied.”
*324This is complained of by the city, defendant below, as “misconduct of plaintiff during the trial.”
With reference to the first claim of error, it is not shown what “ hit-and-miss sidewalks ” are, or that the witness ever saw a sidewalk of that kind, or that he knew what the cost of such a sidewalk was or would be, or that he knew how much of such a sidewalk a good workman could put down; and although he was a street commissioner, still we should not assume, without proof, that he knew everything. We cannot say that any material error was committed by the court below in its refusal to grant the defendant's offer to introduce this evidence.
The second claim of error does not require any comment.
The judgment of the court below will be affirmed.
All the Justices concurring.